Citation Nr: 1519743	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  07 37 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a vision disability, to include as secondary to service-connected migraine headaches.
 
2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected migraine headaches.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral hands.
 
4.  Entitlement to service connection for a right wrist disability, to include degenerative joint disease, carpal tunnel syndrome, and/or ankylosis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In his November 2007 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  He ultimately withdrew that request in April 2012, asking that his appeal be forwarded to the Board. 

Thereafter, in August 2012 the Board remanded claims of entitlement to service connection for psychiatric disability, a right wrist disability, a vision disability, a left hand disability, a left little finger disability, and peripheral neuropathy affecting the hands, as well as a claim for a TDIU.   In June 2014, the RO awarded service connection for a left hand disorder, including the left little finger.  Therefore, those claims are no longer on appeal before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Review of the VA examination reports conducted in September 2013 reveals references to various VA treatment notes, including a January 3, 2008 note that reportedly diagnosed the Veteran as having an adjustment disorder with a depressed mood and an April 18, 2013 note that reportedly diagnosed him as having carpal tunnel syndrome.  These VA treatment records are not associated with the claims folder.  Accordingly, a remand is required to ensure that a complete copy of the Veteran's VA treatment records are obtained.  Additional VA examinations are also required, as described in more detail below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy of the Veteran's complete VA treatment records, to include from the North and Central Texas Healthcare System, dated from December 2005 to the present.

2.  Thereafter, return the claims file to the September 2013 VA peripheral nerves examiner, if available, for an addendum opinion.  The entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right carpal tunnel syndrome had its clinical onset during active service or is related to any incident of service, to include cold exposure.

(b)  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right carpal tunnel syndrome was either (i) caused by, or (ii) aggravated by, his service-connected right hand disorder.

If the examiner determines that additional examination of the Veteran is required in order to provide the requested opinions, then the Veteran should be scheduled for an additional VA examination.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Return the claims file to the September 2013 VA eye examiner, if available, for an addendum opinion.  The entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pterygium on the left cornea was either (i) caused by, or (ii) aggravated by, his service-connected migraine headaches.

If the examiner determines that additional examination of the Veteran is required in order to provide the requested opinions, then the Veteran should be scheduled for an additional VA examination.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA psychiatric examination.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing or evaluation.

The examiner should identify all current psychiatric disorders found to be present.  In so doing, the examiner should acknowledge the January 3, 2008 VA treatment note that diagnosed the Veteran as having an adjustment disorder with a depressed mood.  

As to any psychiatric disorder that has been present since December 2005, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it was either (a) caused by, or (b) aggravated by, the Veteran's service-connected migraine headaches and/or any of his other service-connected disabilities.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to determine the limitations imposed by all of his service-connected disabilities, particularly with respect to his ability to obtain and maintain employment.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

6.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


